Citation Nr: 1805318	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for mild lumbar spondylosis with associated muscle spasm.

3.  Entitlement to service connection for neuropathy of the left lower extremity secondary to mild lumbar spondylosis with associated muscle spasm.

4.  Entitlement to service connection for radiculopathy of the left lower extremity secondary to mild lumbar spondylosis with associated muscle spasm.

5.  Entitlement to service connection for neuropathy of the right lower extremity secondary to mild lumbar spondylosis with associated muscle spasm.

6.  Entitlement to service connection for radiculopathy of the right lower extremity secondary to mild lumbar spondylosis with associated muscle spasm.

7.  Entitlement to service connection for rhinitis medicamentosa/chronic pharyngitis, claimed as sinusitis. 

8.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS).  

8.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran had active service from March 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A review of the record indicates that the Veteran has been awarded Social Security Administration (SSA) disability benefits related to the disabilities involved in the present appeal.  No attempt to obtain the records associated with this award has been made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for SSA disability benefits and associate them with the claims file.

Additionally the Board notes that there is a private medical record that contains Spanish and requires translation.  See July 17 2008, document (receipt date November 11, 2015).  As the case is being remanded for additional development, translation of documents in the claims file should also be completed.  The Board requires that all documents in the claims file not written in English be translated at the RO prior to adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from SSA complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  A document contained in the electronic file has been marked with a "translate" note to indicate that it must be translated from Spanish.  This document, as well as any others that require translation, must be translated so that any Spanish is presented in English.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


